At the 
outset, Mr. President, I would like to extend my sincere 
congratulations on your well-deserved election as 
the President of the General Assembly at its sixty-
ninth session. I also express my appreciation to His 
Excellency Mr. Ban Ki-moon for all his efforts. It is 
my genuine hope that this year’s session of the General 
Assembly brings the world, in its current critical 


situation, a step closer to security and tranquility for 
human beings, which is of course a fundamental goal 
of the United Nations.

I am from a region of the world whose many parts 
are currently burning in the fire of extremism and 
radicalism. To the east and to the west of my country, 
extremists threaten our neighbours, resort to violence 
and shed blood. They do not speak a single language; 
they are not of a single skin colour and not of a single 
nationality — they have come to the Middle East from 
around the world. They do, however, have a single 
ideology: violence and extremism. They also have a 
single goal: the destruction of civilization, thus giving 
rise to Islamophobia and creating a fertile ground for 
further intervention of foreign forces in our region.

I deeply regret to say that terrorism has become 
globalized from New York to Mosul, from Damascus 
to Baghdad, from the easternmost to the westernmost 
parts of the world, and from Al-Qaida to Daesh. The 
extremists of the world have found each other and have 
put out the call: “Extremists of the world, unite”. But 
are we united against the extremists?

Extremism is not a regional issue with which only 
the nations of our region have to grapple. Extremism 
is a global issue. Certain States have helped to create 
it and now fail to withstand it. Our peoples are 
currently paying the price. Today’s anti-Westernism 
is the offspring of yesterday’s colonialism. Today’s 
anti-Westernism is a reaction to yesterday’s racism. 
Certain intelligence agencies have put blades in the 
hand of madmen, who now spare no one. All those that 
have played a role in founding and supporting those 
terror groups must acknowledge their errors that have 
led to extremism. They need to apologize not only to 
the past generations but also to the next.

To fight the underlying causes of terrorism, one 
must identify its roots and dry up its sources. Terrorism 
germinates in poverty, unemployment, discrimination, 
humiliation and injustice, and it grows in the culture of 
violence. To uproot extremism, we must spread justice 
and development and not allow the distortion of divine 
teachings to justify brutality and cruelty. The pain is 
exacerbated when such terrorists spill blood in the 
name of religion and behead in the name of Islam. They 
seek to keep hidden the incontrovertible truth of history 
that, on the basis of the teachings of all divine prophets, 
from Abraham to Moses, from Jesus to Muhammad, 
taking the life of a human being is akin to killing all 
humankind.

I am astonished that those murderous groups call 
themselves Islamic. What is more astonishing is that 
the Western media, in line with them, repeat that 
false claim, which provokes the hatred of all Muslims. 
Muslim people, who daily recall their God as merciful 
and compassionate and have learned the lessons of 
kindness and empathy from their Prophet’s teachings, 
see such defamation as part of an Islamophobic scheme.

The strategic blunders of the West in the Middle 
East, Central Asia and the Caucuses have turned 
those parts of the world into a haven for terrorists 
and extremists. The military aggression against 
Afghanistan and Iraq and inappropriate interference 
in the developments in Syria are clear examples of 
that erroneous strategic approach in the Middle East. 
As part of a non-peaceful approach, aggression and 
occupation target the lives and livelihoods of ordinary 
people. They result in various adverse psychological 
and behavioral consequences that are today manifested 
in the form of violence and murder in the Middle East 
and North Africa, even attracting some citizens from 
other parts of the world.

Today, violence is being spread to other parts of 
the world like a contagious disease. We have always 
believed that democracy cannot be transplanted from 
abroad. Democracy is the product of growth and 
development, not war and aggression. Democracy is not 
an export product that can be commercially imported 
from the West to the East. In an underdeveloped 
society, imported democracy leads only to a weak and 
vulnerable Government.

When commanding generals set foot in a region, 
do not expect diplomats to greet them warmly. When 
war begins, diplomacy tends to end. When sanctions 
set in, deep hatred for those imposing them also begins. 
When the atmosphere of the Middle East becomes 
securitized, there will be a similar response. The 
interests of Western countries in our region are tied to 
their recognition of beliefs and the desire of the people 
for democratic governance in the region.

The establishment of Al-Qaida, the Taliban and 
modern extremist groups has demonstrated that one 
cannot use extremist groups to counter an opposing 
State and remain impervious to the consequences of 
rising extremism. The repetition of such mistakes, 
despite the many costly experiences, is perplexing. Let 
us recall that Iran had invited everyone to dialogue 
before the criminal act of 11 September. We also called 


for a world against violence and extremism before the 
outbreak of the current violent atrocities.

In the past year, perhaps few people could have 
forecast the fire that rages today, but now uninhibited 
violence and extremism present an imminent threat to 
the world. It is self-evident that without an accurate 
understanding of the causes of the current situation, 
we will not be able to find the right solutions. Today, 
I shall again warn against the spread of extremism and 
the danger posed by the inadequate understanding of 
and incorrect approach to that phenomenon.

The Middle East longs for development and is 
weary of war. It is the natural right of the peoples of 
the fertile lands of the Middle East to live in peace and 
prosperity. In the past, colonialism denied them that 
right. Today, the shadow of war and violence threatens 
their security.

There are moderate politicians and elites in our 
region who enjoy the confidence of their peoples. They 
are neither anti- nor pro-Western. Aware of the role of 
colonialism in the backwardness of their nations, they 
do not neglect the role of their nations in reaching the 
development that they seek. They do not absolve the 
West of its misdeeds, but they are also aware of their 
own failings. Those leaders can assume positions of 
active leadership by attracting the confidence of the 
people in their societies and can establish the strongest 
national and international coalitions against violence.

The voices of such leaders are the true voices of 
moderation in the Islamic world. They represent the 
familiar voice of an Afghan weary of war, of an Iraqi 
victim of extremism, of a Syrian fearful of terrorism and 
of a Lebanese worried about violence and sectarianism. 
I believe that if countries that claim to lead the coalition 
do so to continue their hegemony in the region, they 
are making a strategic mistake. Obviously, since the 
pain is better known by the countries of the region, 
those countries can better form a coalition and agree to 
shoulder the responsibility of leadership in countering 
violence and terrorism. If other nations wish to take 
action against terrorism, they must come to their support. 
I warn that if we do not muster all our strengths against 
extremism and violence, and if we fail to entrust the 
task to those in the region who can succeed, tomorrow 
the world will not be safe for anyone.

Last year I tried to fulfil my country’s role in 
the realization of peace at both the regional and 
international levels by putting forward a proposal about 
a world against violence and extremism, which met with 
general support. In the tumultuous and chaotic region 
of the Middle East, Iran is one of the most tranquil, 
secure and stable nations. All the nations of the region 
have to keep in mind that we are in the same boat. 
Thus, we need broad cooperation with regard to social 
and political issues, as well as security and defence 
issues, with a view to reaching common and durable 
understandings. Had we had greater cooperation and 
coordination in the Middle East, thousands of innocent 
Palestinians in Gaza would not have fallen victim to the 
aggressions of the Zionist regime.

We in the Islamic Republic of Iran consider 
interaction and confidence-building among the States 
of the region as fundamentally essential for conflict 
resolution. We support any measure to promote 
cooperation among Islamic nations to combat extremism 
and threats and aggression, and in that connection we 
are prepared to play our permanent constructive and 
positive role.

The oppressive sanctions against Iran go on, in 
continuation of a strategic mistake against a moderate 
and independent nation in the current sensitive 
conditions in our region. During the past year, we have 
engaged in the most transparent possible dialogue to 
build confidence regarding Iran’s peaceful nuclear 
programme. We placed serious and honest negotiations 
on the agenda, not as a result of sanctions or threats but 
rather because of the will of our people. We are of the 
view that the nuclear issue can be resolved only through 
negotiation, and those who may think of other solutions 
would be commiting a grave mistake. Any delay in 
reaching final agreement only raises the costs — not 
only for us but also for the economies and trade of 
the other parties, as well as for the development and 
security prospects of our region. No one should doubt 
that compromise and agreement on that issue are in 
everyone’s best interest, especially that of the nations 
of the region.

The nuclear negotiations between Iran and the 5+1 
Group have continued during the past year and the past 
few months, with seriousness and optimism on both 
sides. According to all international observers, the 
Islamic Republic of Iran has carried out its commitments 
in good faith. Although some of the observations and 
actions of our counterparts have created certain doubts 
regarding their determination and realism, we hope that 
the current negotiations will lead to a final accord in 
the short time that remains.


We are committed to continuing our peaceful 
nuclear programme, including enrichment, and to 
enjoy our full nuclear rights on Iranian soil within the 
framework of international law. We are determined to 
continue negotiations with our interlocutors in earnest 
good faith and on an equal footing, based on mutual 
respect and confidence and on recognized international 
norms and principles, removing concerns of both 
sides. I believe that mutual adherence to the strict 
implementation of commitments and obligations and 
avoidance of excessive demands in the negotiations by 
our counterparts are the prerequisites for the success 
of the negotiations. A final accord regarding Iran’s 
peaceful nuclear programme can serve as the beginning 
of multilateral collaboration aimed at promoting 
security, peace and development in our region and 
beyond.

The people of Iran, who have been subjected to 
pressures especially during the past three years as a 
result of continued sanctions, cannot trust any security 
cooperation between their Government and those 
who have imposed sanctions and created obstacles to 
their ability to satisfy even their primary needs, such 
as food and medicine. Sanctions only create further 
impediments to long-term cooperation in the future. 
The people of Iran are devoted to certain principles 
and values, at the apex of which are independence, 
development and national pride. If that obvious fact 
about the nation is not understood by our negotiating 
partners and they commit grievous miscalculations in 
the process, a historic and exceptional opportunity will 
be lost.

As the Assembly knows, during the ongoing nuclear 
negotiations this year, the Iranian Government took 
some initiatives that created favourable conditions, 
which resulted in the new phase, the Geneva Joint 
Plan of Action. We are determined to continue our 
confidence-building approach and transparency in 
that process. If our interlocutors are equally motivated 
and flexible, and if we can overcome the problems 
and reach long-standing agreement within the time 
remaining, then an entirely different environment will 
emerge for cooperation at the regional and international 
levels. That would allow for greater focus on some very 
important regional issues such as combating violence 
and extremism in the region.


Arriving at a final, comprehensive nuclear 
agreement with Iran will be an historic opportunity for 
the West to show that it does not oppose the advancement 
and development of others and does not discriminate 
when it comes to adhering to international rules and 
regulations. Such an agreement could bear a global 
message of peace and security, indicating that the only 
way to attain conflict resolution is through negotiation 
and respect, not through conflict and sanctions.

Last year, the great nation of Iran broadly 
participated in the calm and impressive presidential 
election and endorsed the discourse of foresight, hope 
and prudent moderation. Thereafter, they support their 
elected Government in its effort in building the country. 
While some of Iran’s neighbours have fallen prey to 
war and turmoil, Iran remains secure, stable and calm.

My Government’s principled policy is to work 
towards constructive interactions with our neighbors 
on the basis of mutual respect and with emphasis on 
common interests. The notion that Iran seeks to control 
other Muslim countries in the region is a myth fanned 
in recent years in the context of an Iranophobic project. 
Those who make such claims need imaginary enemies 
to sustain tensions and sow division and conflict, 
thereby pushing for the redeployment of national 
resources away from development. We work to put an 
end to delusional Iranophobia, setting the stage for 
building strategic partnerships with our neighbours.

Last year I warned against the expansion of violence 
and extremism. This year too I warn that if the right 
approach is not taken in dealing with the issue at hand, 
we will get closer to having a turbulent and tumultuous 
region with repercussions for the whole world. The 
right solution to that quandary comes from within 
the region, not from outside, and must be a regionally 
provided solution with international support.

In the Holy Koran, God the Almighty has promised 
those who have believed and done righteous deeds that 
He will surely grant them succession to authority upon 
the Earth and that their fears will turn into peace and 
security. It is my sincerest hope that our generation will 
endeavour to leave a more secure and developed Earth 
as its legacy for the next generation. I wish all present 
much success and many blessings.
